Citation Nr: 1608059	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-25 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension, to include secondary to diabetes mellitus. 

3. Entitlement to service connection for eye condition, secondary to diabetes mellitus.

4. Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a hearing before the Board in November 2015.  A copy of the hearing transcript has been included in the claims file.

The issues of entitlement to service connection for hypertension, eye problems, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for hypertension was previously denied in a May 2002 rating decision. 

2.  New and material evidence has since been received for the Veteran's claim for hypertension.

CONCLUSION OF LAW

New and material evidence has been received and the Veteran's service connection claim for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§3.104(a), 3.156 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Service Connection for Hypertension

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Prior unappealed decisions of the Board and the RO are final. 38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed a claim for high cholesterol in July 2000.  In a May 2001 rating decision, the RO stated that elevated cholesterol is an abnormal finding and not subject to service connection.  The RO noted that the Veteran's hypertension was related to his elevated cholesterol, and combined his claim for elevated cholesterol with hypertension.  The RO denied the Veteran's claim in May 2001 and June 2001 for failure to show a nexus between the Veteran's hypertension/elevated cholesterol and service.  The Veteran filed new evidence and requested to reopen his claim for high cholesterol in July 2001, which the RO denied again for failure to show a nexus between hypertension and service in a May 2002 rating decision.  While the Veteran chose to submit a Notice of Disagreement for other claims that had been denied in May 2002, he did not appeal the RO's denial of his elevated cholesterol/hypertension claim.  The May 2002 rating decision is therefore final as to that issue. 

Since that rating decision, the Veteran has been diagnosed with, and service connected for, diabetes mellitus.  The Veteran contends that his hypertension is related to service, to include his service-connected diabetes, and the Veteran submitted internet evidence in September 2013 that linked diabetes to high blood pressure.  As this represents evidence not previously before the agency decision makers at the time of the May 2002 rating decision and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for hypertension. 


ORDER

New and material evidence was received to reopen service connection for hypertension. 


REMAND

The Veteran claims that his eye conditions, hypertension, and sleep apnea are related to service.  The Board does not have enough evidence before it to make a determination on the merits of these claims at this time, and will remand these issues to the AOJ.
The Veteran claimed that his eye conditions, to include glaucoma, are secondary to his service-connected diabetes, and the Veteran was afforded a VA examination for his eyes in August 2012.  The VA examiner concluded that the Veteran's eye condition was less likely than not caused by the Veteran's service-connected diabetes, but did not address whether his eye condition was aggravated by his diabetes.  This opinion is therefore inadequate, as an aggravation analysis is required for a secondary service connection claim.  El-Amin vs. Shinseki, 26 Vet. App. 136, 140-41 (2013) (medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation).  A remand is therefore necessary to obtain an adequate examination and opinion for the Veteran's secondary service connection claim.

Additionally, the Veteran claimed that his hypertension is related to service, to include his documented Agent Orange exposure or secondary to his service-connected diabetes, and the Veteran was afforded a VA examination in July 2011.  The VA examiner concluded that the Veteran's hypertension was less likely than not caused by the Veteran's service-connected diabetes, but did not address whether his hypertension was incurred in or causally-related to service.  Moreover, it did not discuss whether his hypertension was aggravated by his diabetes.  This opinion is therefore inadequate and the matter must be remanded for a new examination and opinion.  See El-Amin vs. Shinseki, 26 Vet. App. 136, 140-41 (2013) (medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation). 

The Veteran has also made a service connection claim for sleep apnea.  The Veteran contends that he has had issues sleeping since service, but has never been diagnosed with sleep apnea or engaged in a sleep study.  Instead, the Veteran contended at the November 2015 Board hearing that he self-medicates.  The Veteran's post-service treatment records document complaints of poor sleep, usually related to nightmares.  Specifically, in December 1999, the Veteran reported that he had issues falling and staying asleep, and that he averaged four to five hours of uninterrupted sleep per night.  He stated that he wakes up thinking he is back in Vietnam and that he was on medication for his sleep issues.  The Board does not have enough evidence before it to make a determination on the merits of this claim, and must remand it back for a medical examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the Veteran's secondary service connection claim for his eye condition (preferably from the same VA examiner). The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner determines an examination is required, such an examination shall be provided. 

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eye condition was aggravated by his service-connected diabetes mellitus.  If the examiner finds that the disorder was aggravated by the diabetes mellitus, or any residuals or complications thereof, the examiner shall provide an opinion to the extent possible regarding the baseline level of severity of the eye disorder prior to onset of aggravation.

The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

2. Schedule a VA examination for the Veteran's service connection claim for hypertension. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner determines an examination is required, such an examination shall be provided. The examiner must provide the following opinions:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in or is otherwise related to service, to include the Veteran's presumed Agent Orange exposure. 

b) If not related to service, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his service-connected diabetes mellitus?  

c) If not related to service or caused by his service-connected disabilities, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his diabetes mellitus?  If the examiner finds that the disorder was aggravated by diabetes mellitus, or any residuals or complications thereof, the examiner shall provide an opinion to the extent possible regarding the baseline level of severity of the hypertension prior to onset of aggravation.

The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

3. Schedule a VA examination for the Veteran's service connection claim for sleep apnea.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated testing should be conducted.  

The examiner indicate whether there is a current diagnosis of sleep apnea.

If the Veteran is diagnosed with sleep apnea, is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise related to service? 

The rationale for all opinions expressed must be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

4.  Thereafter, the AOJ should readjudicate the remaining issues on appeal.  If the determination remains unfavorable,  The Veteran his representative should be provided with a supplemental statement of the case (SSOC). The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


